Electronically Filed
                                                       Supreme Court
                                                       SCAD-13-0000016
                                                       22-FEB-2013
                                                       11:20 AM



                          SCAD-13-0000016

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                           Petitioner,

                                vs.

                       MICHAEL K. KANESHIRO,
                             Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 12-047-9063)

                ORDER OF TRANSFER TO INACTIVE STATUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           The Office of Disciplinary Counsel (ODC) petitions to

 transfer Respondent Michael K. Kaneshiro to inactive status due

 to a mental or physical illness or disability.    Because the

 motion was approved for filing by the Disciplinary Board Chair,

 we view the motion as a Disciplinary Board Petition to Determine

 Capacity to Practice Law, made pursuant to Rule 2.19(b) of the

 Rules of the Supreme Court of the State of Hawai#i (RSCH).

 Respondent Kaneshiro did not submit a response.    Upon

 consideration of the petition and the affidavits and exhibits

 attached thereto, this court concludes that Respondent Kaneshiro
is rendered incapable of the practice of law due to a mental or

physical illness or disability.   Therefore,

           IT IS HEREBY ORDERED that the Clerk shall re-caption

the case Disciplinary Board of the Hawai#i Supreme Court v.

Michael K. Kaneshiro.

           IT IS FURTHER ORDERED that   Respondent Michael K.

Kaneshiro is immediately transferred to involuntary inactive

status in this jurisdiction pursuant to RSCH Rules 2.19(c),

effective with the filing of this order.    Respondent Kaneshiro

shall remain on involuntary inactive status until further order

of this court.

           IT IS FURTHER ORDERED that ODC shall attempt to effect

personal service of this order upon Respondent Kaneshiro and

shall file with this court an affidavit setting forth the results

of such service attempts within 20 days after the date of entry

of this order.

           IT IS FURTHER ORDERED that Respondent Kaneshiro may

file a motion with this court, at any time he deems appropriate,

for reinstatement to the practice of law.    Said motion shall

state with particularity evidence in support of the motion,

including pertinent medical reports, as set forth in RSCH Rule

2.19(g).

           IT IS FURTHER ORDERED that upon transfer of Respondent

Kaneshiro to inactive status the Office of Disciplinary Counsel


                                  2
shall suspend and hold in abeyance any disciplinary proceedings

against Respondent Kaneshiro to the extent required by RSCH Rule

2.19(h).

           IT IS FINALLY ORDERED that the Board shall publicize

notice of the transfer of Respondent Kaneshiro to inactive

status, as required by RSCH Rules 2.19(d) and (e).

           DATED: Honolulu, Hawai#i, February 22, 2013.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack




                                 3